Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…each compressed page comprising a set of compressed data blocks non-contiguously stored in the second random access memory, and each page descriptor representing a corresponding page and comprising a set of location identifiers that identify the locations of the compressed data blocks of the corresponding page in the second random access memory…wherein the set of location identifiers comprise respective size indicators of a set of size indicators that indicate sizes of corresponding portion of the corresponding page…“
[Claims 3, 5-7, 21-22, 24-27 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 28) “…storing, in response to receiving the first compressed page, portions of the first compressed page at respective non-contiguous locations of the second cache memory; storing, in response to receiving the first compressed page, a page descriptor at the second cache memory, wherein the page descriptor comprises a set of location identifiers that identify the locations 
[Claims 29-30 indicated allowable by virtue of depending from and incorporating the subject matter of claim 28.]

(Claim 32) “…each compressed page comprising a set of compressed data blocks non-contiguously stored in the second level memory, and each page descriptor representing a corresponding page and comprising a set of location identifiers that identify the locations of the compressed data blocks of the corresponding page in the second level memory, and wherein the set of location identifiers comprise respective size indicators of a set of size indicators that indicate sizes of corresponding portions of the corresponding page…“
[Claims 33-37 indicated allowable by virtue of depending from and incorporating the subject matter of claim 32.]


RESPONSE TO ARGUMENTS
Applicants’ arguments filed 18 May 2021 have been carefully and fully considered and are persuasive. The previous grounds of rejection are withdrawn. As noted supra the case is in condition for allowance. 
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137